           Case 2:20-cv-00263-RSM-JRC Document 70 Filed 12/01/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10      ROBERT RUSSELL,
                                                            CASE NO. 2:20-cv-00263-RSM-JRC
11                             Plaintiff,
                                                            ORDER ADOPTING REPORT
12              v.                                          AND RECOMMENDATION
13      JOSEPH SAMEC, et al.,

14                             Defendants.

15          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

16   Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

17   record, does hereby find and ORDER:

18          (1) The Court adopts the Report and Recommendation. Defendant Bishop’s motion to

19   dismiss (Dkt. 61) is denied.

20          (2) A copy of this Order shall be sent to Judge Creatura and to defendants.

21          Dated this 1st day of December, 2020.

22

23                                                       A
                                                        RICARDO S. MARTINEZ
                                                        CHIEF UNITED STATES DISTRICT JUDGE
24

     [PROPOSED] ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
